Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 48-67 are all the claims.
2.	Claims 48-67 are all the claims under examination.

Information Disclosure Statement
3.	The IDS’ filed on 11/9/2021, 11/9/2021 and 9/19/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Objections
Specification
4.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Alexa Fluor 488, ATCC, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b) The legends at [0041-0047] fail to define any aspect of what is shown in the corresponding Figure. The POSA is expected to interpret those data and any conclusions to be drawn therefrom for all of the Figures of this application.
Appropriate correction is required.

c) The abstract of the disclosure is objected to because it does not describe the relationship of the anti-IGF-1R antibodies and compositions thereof in the treatment of IGF-1R positive thyroid eye disease.  
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
5.	Claims 48-67 are objected to because of the following informalities:
a) Claims 48 -67 fail to include the description of the subject in need of the treatment therapy. Otherwise it is not clear if the antibody is a preventative or curative agent in the treatment of the subject.  Amending the claims to recite “a subject in need thereof” could overcome the objection. 
	b) Claims 48-67 fail to relate the use of the antibody having binding for insulin-like growth factor I receptor (IGF-IR) and the correlation between the thyroid eye disease associated with IGF-R1 signaling.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 66-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 66 recites the broad recitation “or about 30 mg/kg”, and the claim also recites about 1 mg/kg to about 5 mg/kg which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
b) A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 67 recites the broad recitation “at least… 100 ug/ml”, and the claim also recites “about…10 ug/ml” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 56-65 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 56-65 are drawn to the method of treating TAO or a symptom thereof. Claim 48 is drawn to the treatment of TED. The specification teaches TED and TAO to be one in the same disease (or having the same meaning) at [0003] “Thyroid-associated ophthalmopathy (TAO), also known as thyroid eye disease (TED), Graves' ophthalmopathy or orbitopathy (GO), thyrotoxic exophthalmos, dysthyroid ophthalmopathy, and several other terms, is orbitopathy associated with thyroid dysfunction.” 
The POSA could conclude that TAO is a subspecies of TED. However, by definition as provided in the specification, TOA is “also known as TED”. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 48-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 48-67 of copending Application No. 17/501,430 (reference application US 20220267451). The reference application is not afforded safe harbor protection under 35 USC 121 because the claims are not subject to common restriction/speciation as to the instant claims. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims relate to the anti-IGF-R1 antibody clone, VRDN-1100, comprising the VH SEQ ID NO 13 and the VH SEQ ID NO 14. The claims relate to the use of the antibody clone having binding for insulin-like growth factor I receptor (IGF-IR) and the correlation between the thyroid eye disorders associated with IGF-R1 signaling.

    PNG
    media_image1.png
    161
    705
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    160
    690
    media_image2.png
    Greyscale
 (see instant Claim 48 comprising the VH/VL domains from the anti-IGF-R1 antibody clone, VRDN-1100. Here, Applicant’s have not shown unexpected, surprising or improved antibody function with the presence of the Fc domain much less those containing any one of a combination of mutations, therefore the claims are obvious)

    PNG
    media_image3.png
    76
    696
    media_image3.png
    Greyscale

(see instant Claim 48, 50)

    PNG
    media_image4.png
    83
    676
    media_image4.png
    Greyscale

(see instant claim 51-52)

    PNG
    media_image5.png
    87
    662
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    698
    710
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    710
    685
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    500
    682
    media_image8.png
    Greyscale

See instant Claim 49 reciting the antibody comprising full length light and heavy chains of SEQ ID NO 93 and 92.
See instant claim 53-55 for treating a thyroid eye disease with the antibody comprising full length light and heavy chains of SEQ ID NO 93 and 92 by iv or sc routes.
See instant claim 56 for treating or reducing severity of TOA with the antibody of Claim 48.
See instant Claim 57 for treating or reducing severity TOA with the antibody of Claim 49.
See instant claim 58 for reducing proptosis with the antibody of Claim 48.
See instant claim 59 for reducing proptosis with the antibody of Claim 49.
See instant claim 60 for reducing CAS in TOA with the antibody of Claim 48.
See instant claim 61 for reducing CAS in TOA with the antibody of Claim 49.
See instant claims 62-63 for reducing proptosis and reducing CAS for TAO with the antibody of claims 48-49, respectively.
See instant claims 64-65 for reducing severity of proptosis with the antibody of claims 48-49, respectively.
See instant Claim 66 for treating thyroid eye disease with the antibody of Claim 48 in a dosage amount.
See instant claim 67 for treating TED with the antibody of claim 48 having a serum level.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claims 48-67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 48-67 of copending Application No. 17/822,978 (reference application US _____). The reference application is not afforded safe harbor protection under 35 USC 121 because the claims are not subject to common restriction/speciation as to the instant claims. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims relate to the anti-IGF-R1 antibody clone, VRDN-1100, comprising the VH SEQ ID NO 13 and the VH SEQ ID NO 14 and full length light and heavy chains of SEQ ID NO 93 and 92, respectively. The claims relate to the use of the antibody clone having binding for insulin-like growth factor I receptor (IGF-IR) and the correlation between the thyroid eye disorders associated with IGF-R1 signaling.

    PNG
    media_image9.png
    616
    705
    media_image9.png
    Greyscale

	See instant claims 48-55 and 58-59.

    PNG
    media_image10.png
    688
    623
    media_image10.png
    Greyscale

See instant claims 60-67.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
10.	No claims are allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643